DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/07/2022 and 10/26/2022 are being considered by the examiner.

Claim Interpretation under 35 USC § 112(f) or 35 USC 112 (pre-AIA ) sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                      
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.         
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a surrounding image acquisition unit configured to acquire a surrounding image, an external environment recognizing unit configured to recognize an object, a distance acquisition unit configured to acquire a distance, a synthetic image generation unit that generates a guide display and an image display unit that displays the synthetic image in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: page 10, paragraph 45 recites “the control device 15 consists of an electronic control unit that includes a CPU”; page 11, paragraph 48 recites “the control device 15 includes an external environment recognizing unit 41 and a display processing unit 45”; page 12, paragraph 53 recites “the display processing unit 45 includes a surrounding image acquisition unit 51, a distance acquisition unit 53 and a synthetic image generation unit 54”; and page 11, paragraph 47 recites “the touch panel 32 of the HMI 14 (one example of an image display unit)”. Therefore, the examiner believes that the surrounding image acquisition unit, the external environment recognizing unit, the distance acquisition unit, the synthetic image generation unit indicate as different parts of the control device 15 which is CPU; and the image display unit is the display of the touch panel.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirozono et al. (US. Pub. No. 2021/0291814, hereinafter “Shirozono”) in view of Homma et al. (US. Pub. No. 2017/0039438, hereinafter “Homma”).
As to claim 1, Shirozono discloses a display device [figure 16, display part “70”] to be installed in a moving body [paragraph 94, parking route generation part are displayed on a display device with a touch panel function of a vehicle], comprising:
a surrounding image acquisition unit [figure 1, surrounding detection part “10”] configured to acquire a surrounding image of the moving body [paragraph 37, the surrounding detecting part “10” detects surrounding information based on a measurement result by one or some of an image sensor taking an image of an area around a subject vehicle];
an external environment recognizing unit [figure 1, obstacle detection part “40”] configured to recognize an object around the moving body [paragraph 40, the obstacle detection part “40” detects an obstacle around the subject vehicle];
a distance acquisition unit [figure 1, travel controller “30”] configured to acquire a distance between the object and the moving body [paragraph 55, the travel controller “30” receives information of a position of the obstacle and a distance to the obstacle];
a synthetic image generation unit [figure 1, parking route regeneration part “50”] that generates a guide display for notifying presence of the object and generates a synthetic image by combining the guide display with the surrounding image at a position corresponding to the object recognized by the external environment recognizing unit [figure 4, generate a guide display for notifying presence of object “OB” by combining the guide display “TR” and the “OB”]; and
an image display unit [figure 16, parking route display part “70”] that displays the synthetic image [paragraph 93].
Shirozono does not disclose wherein the synthetic image generation unit combines the guide display with the surrounding image such that visibility of the guide display increases as the distance between the object and the moving body decreases.
Homma teaches a display device wherein a synthetic image generation unit combines a guide display with a surrounding image such that visibility of the guide display increases as the distance between an object and a moving body decreases [figure 2, the display of the vehicle to combine a guide display with a surrounding image such that visibility of “V1” increases as the distance between the object and the moving vehicle decreases (risk potential increases), figures 4-5, the visibility of the guide display “V2” increases as the distance between moving vehicle and object (vehicle in front) decreases].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Shirozono to combine a guide display with a surrounding image such that visibility of the guide display increases as the distance between an object and a moving body decreases, as taught by Homma, in order to cause the degree of a potential risk to be intuitively presented and recognized (Homma, abstract).
As to claim 2, Shirozono, as modified by Homma, discloses the display device according to claim 1, wherein the synthetic image generation unit combines the guide display with the surrounding image such that a transparency of the guide display decreases as the distance acquired by the distance acquisition unit decreases [Homma, figure 2, the display of the vehicle to combine a guide display with a surrounding image such that the transparency of “V1” decreases as the distance between the object and the moving vehicle decreases (risk potential increases), figures 4-5, the transparency of the guide display “V2” decreases as the distance between moving vehicle and object (vehicle in front) decreases]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 3, Shirozono, as modified by Homma, discloses the display device according to claim 1, wherein the synthetic image generation unit combines the guide display with the surrounding image such that a color saturation of the guide display increases as the distance acquired by the distance acquisition unit decreases [Homma, figure 2, the display of the vehicle to combine a guide display with a surrounding image such that the color saturation of the guide display of “V1” increases as the distance between the object and the moving vehicle decreases (risk potential increases), figures 4-5, the transparency of the color saturation of the guide display of “V2” increases as the distance between moving vehicle and object (vehicle in front) decreases]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 4, Shirozono, as modified by Homma, discloses the display device according to claim 1, wherein the surrounding image includes a two-dimensional image and the guide display is displayed to be superimposed on the two-dimensional image [Shirozono, figure 4, the surrounding image includes a two-dimensional image and the guide display is displayed to be superimposed on the two-dimensional image].
As to claim 5, Shirozono, as modified by Homma, discloses the display device according to claim 1, wherein the surrounding image includes a three-dimensional image and the guide display is displayed to be superimposed on the three-dimensional image [Homma, figures 2, 4 and 5, the surrounding image includes a 3-D image and the guide display is displayed to be superimposed on the 3-D image]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 6, Shirozono, as modified by Homma, discloses the display device according to claim 1, wherein the surrounding image includes images of front, rear, left, and right areas around the moving body with respect to a moving direction of the moving body [Shirozono, figure 4, the surrounding image includes images of front, rear, left and right areas around the vehicle with respect to the moving direction D].
As to claim 7, Shirozono, as modified by Homma, discloses the display device according to claim 1, wherein the surrounding image includes an image of an area in front of the moving body with respect to a moving direction of the moving body [Shirozono, figure 4, the surrounding image includes an image of an area in front of the vehicle with respect to the moving direction D, Homma, figures 2, 4 and 5, the surrounding image includes an image of an area in front of the vehicle with respect to the moving direction]. In addition, the same rationale is used as in rejection for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622